0 Wn ND A FF WY N KE

bo wo bP bh WH WH WN NHN KN BH KF SF KF KF oS eel S| ES le
Oo nN HDB WA BB WOW NYO KH CO HO DB HD WH BPW NO KK CO

(Case 3:18-cv-01318-DMS-RBM Document 92 Filed 02/17/21 PagelD.599 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

LANCE WILLIAMS, - Case No.: 3:18-cv-01318-DMS-RBM
CDCR #AG-2394, | :
Plaintitt,| ORDER DENYING MOTION FOR —

APPOINTMENT OF COUNSEL
Vv.

O. NAVARRO, N.A. GARSILASO,

E. ESTRADA, C. BAGNOL, F. LEWIS,
L. HALL, DR. R. KATYAL,

DR. S. KRITTMAN, C. TISCORNIA,
CONNIE, McGUIRRE, DR. D. LAFLER,
A. SOTO, T. BYRD-HUNT, A. RUELES,
M. RODRIGUEZ AND J. MEJIA,

Defendants.

 

[Doc. 91]

 

1. INTRODUCTION
Lance Williams (“Plaintiff”), a prisoner proceeding pro se and in forma pauperis,

filed a “Motion Request for App[ointmen]t of Counsel.” (Doc. 91.) Liberally construing

v. Frappiea, 729 F.3d 1237, 1241 (9th Cir. 2013) (courts liberally construe pro se litigants’
filings, relieving them from strict application of procedural rules and demands).
_ For the reasons discussed below, Plaintiff's Motion is DENIED without prejudice.
1

3:18-cv-01318-DMS-RBM

 

 

this filing, it is a Motion for Appointment of Counsel (“Motion”). (Doc. 91); see Blaisdell |

 
©o 7A NN NWN OA HBP WD] NO

Case 3:18-cv-01318-DMS-RBM Document 92 Filed 02/17/21 PagelD.600 Page 2 of 6

| Il. PROCEDURAL HISTORY
This case has a lengthy and complicated procedural history. This Order addresses
filings relevant to the instant Motion.
A. First Amended Complaint & Motion to Dismiss
On June 24, 2020, Plaintiff filed a First Amended Complaint (“FAC”). (Doc. 61.)

 

The Court’s November 2, 2020 Order succinctly states the causes of action as follows:

(1) [violation of Plaintiffs] Eighth Amendment rights . .. when he was not released
from his cell to shower or [was not able to] obtain prescription medication on
several occasions and was intentionally hit by his cell door and denied medical
care for the injury, and his First Amendment rights were violated when he was
retaliated against for use of the inmate grievance system (count one);

(2) his First Amendment right of access to the courts and his Fourteenth Amendment
_ right to due process were violated when he was not allowed to telephone his
attorney (count two); and

(3) his Eighth Amendment rights were violated when he was denied adequate time
out of his cell and denied medical and mental health care, and his First
Amendment right of access to the courts was denied when he was forced to
choose between spending his limited time out of his cell on the exercise yard or
in the law library (count three).

(Doc. 79 at 1-2 (citing Doc. 61 at 5-19).)

On July 22, 2020, nine of the named Defendants, C. Bagnol, E. Estrada, Dr. S.
Krittman, C. Tiscornia, F. Lewis, O. Navarro, L. Hall, Dr. R. Katyal, and N.A. Garsilaso,
filed a Motion to Dismiss portions of the FAC (“MTD”). (Doc. 65.) Defendants moved
to dismiss portions of count one alleging an Eighth Amendment conditions of confinement
claim for alleged denial of access to showers. (Id. at 2.) Defendants also contended
Plaintiff failed to state a claim as to the First Amendment access to courts claims in counts
two and three. (/d.) Defendants also sought dismissal of the Fourteenth Amendment due
process claim in count two for failure to state a claim. Ud.) -

/// |
///

3:18-cv-01318-DMS-RBM

 

 

 
Oo 7A HN WB WO BP WD NO

wm - NO bo bdo bo bd N dN we) — — — — — — — — hm —
aH nN WB OF BP WY NYO KH CO OO Dn HDB A FBP WD NY KF OS

(Case 3:18-cv-01318-DMS-RBM Document 92 Filed 02/17/21 PagelD.601 Page 3 of 6

B. Order Granting Defendants’ MTD & Defendants’ Answer

On November 2, 2020, the Court issued an Order: (1) granting Defendants’ MTD;
and (2) dismissing count two and portions of counts one and three of the FAC. (Doc. 79
at 1.) The Court dismissed “the denial of showers aspect of the Eight Amendment claim
|in count one, the First Amendment access to courts claims in counts two and three, and the
Fourteenth Amendment due process claim in counts two and three.” (/d. at 2, 27.) The
dismissal of these claims was without further leave to amend. (/d.) Thus, the remaining
claims include the First Amendment retaliation claim in count one and the Eighth
Amendment claims in count one and three (i.e., violation of the right to be free from
excessive use of force, from deliberate indifference to his medical needs, and from cruel
and unusual punishment), except the access to showers aspect of the Eighth Amendment
claim. (See id.) On December 17, 2020, Defendants C. Bagnol, E. Estrada, S. Krittman, |.
C. Tiscornia, F. Lewis, O. Navarro, R. Katyal, and N. Garsilaso filed an Answer to the
FAC. (Doc. 86 at 1.) : |

C. Instant Motion

The instant Motion, accepted nunc pro tunc to January 25, 2021, seeks an order
appointing counsel for Plaintiff. (Doc. 91 at 1.) Plaintiff contends that appointment of
counsel is necessary for several reasons. (/d.) In relevant part, Plaintiff alleges that the
issues in the case are too complex and difficult for him to navigate alone. (/d.) Plaintiff
alleges that restrictions from the COVID-19 virus prevent him from adequately litigating
his case, including procuring discovery of necessary medical files. (See id.) Plaintiff also
alleges that appointed counsel will help with depositions and navigate trial on his behalf,
because he claims his mental health issues will make him “ignorant and unprofessional and
possibly violent” during court proceedings. (/d.) |

I. DISCUSSION

Generally, a person has no right to court-appointed counsel in civil actions. Palmer
v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (finding no abuse of discretion in denying
appointment of counsel in civil rights action, citing Storseth v. Spellman, 654 F.2d 1349,

3

3:18-cv-01318-DMS-RBM

 

 

 

 
So A NDB A BR WY NO

Ww NO NY YH NY NN NN HN YN Re mem Be ee Re ee
ON WA MW BP WH NH FH CO OO WN DA Nn BR WN KF OC

(Case 3:18-cv-01318-DMS-RBM Document 92 Filed 02/17/21 PagelD.602 Page 4 of 6

1353 (9th Cir. 1981)). But under 28 U.S.C. § 1915(e)(1), a court may appoint counsel for
indigent civil litigants under “exceptional circumstances.” Jd. at 970 (citing Agyeman v.
Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004), cert. denied sub nom. Gerber v.
Agyeman, 545 U.S. 1128 (2005)). In determining whether “exceptional circumstances”
exist, the court must consider “the likelihood of success on the merits as well as the ability
of the petitioner to articulate his claims pro se in light of the complexity of the legal issues
involved.” Palmer, 560 F.3d at 970 (citing Weygandt v. Look, 718 F.2d 952, 954 (9th Cir.
1983)); see also T errell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Neither of these
considerations is dispositive but instead must be viewed together. Terrell, 935 F.2d at 1017
(citing Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)).

Only “rarely” will a federal court find a case to be so complex that it is appropriate
to appoint counsel for a civil litigant who faces no loss of liberty in the controversy at hand.
See Dotson v. Doctor, No. 1:14-CV-00093-LJO-SKO (PC), 2014 WL 2208090, at *1 n.1
(E.D. Cal. May 27, 2014) (“[c]Jounsel is appointed in civil cases only rarely, if exceptional
circumstances exist”); United States v. Melluzzo, No. CV-09-8197-PCT-MHM, 2010 WL
1779644, at **2-3 (D. Ariz. May 3, 2010); see also Schwartzmiller v. Roberts, No. 93-
| 1276-FR, 1994 WL 48967, at *2 n.1 (D. Or. Feb. 11, 1994). This includes civil rights
litigation involving excessive use of force, deliberate indifference to medical. care,
retaliation, and cruel and unusual punishment claims. See Thompson v. Burach, 513 F.
App’x 691, 693 (9th Cir. 2013) (upholding denial of appointment of counsel for pro se
prisoner where excessive force claim did not demonstrate exceptional circumstances); see
also Goldstein v. Flament, 167 F. App’x 678, 680-81 (9th Cir. 2006) (upholding denial of |
appointment of counsel for pro se prisoner where retaliation and Eighth Amendment
deliberate indifference to medical needs claims did not demonstrate exceptional
circumstances); see also Miller v. McDaniel, 124 F.-App’x 488, 489-90 (9th Cir. 2005)
(upholding denial of appointment of counsel for pro se prisoner where Fourteenth
Amendment right to informational privacy and Eighth Amendment right to be free from

cruel and unusual punishment claims did not demonstrate exceptional circumstances and

4

 

 

3:18-cv-01318-DMS-RBM

 

 
0 mea NHK NH BP WY YO

N- WN N No bo bdo bo N bo — — — — — — —_ — — —"
Oo st DB On BP WO NYO KH CO OO WON HD WH FR WD NYO KF CO

(Case 3:18-cv-01318-DMS-RBM Document 92 Filed 02/17/21 PagelD.603 Page 5 of 6

plaintiff had the ability to articulate his claims).

Here, there are no “exceptional circumstances” to justify appointment of counsel at
this time. Although this case was filed in 2018, litigation is in its early stages given the
lengthy initial pleading stage and various appeals. See supra pp. 2-3. The parties are still
engaging in discovery, and the pretrial motions cutoff date has not yet passed. (Doc. 87 at
1-3.) At this early stage of litigation, it is difficult to determine Plaintiffs likelihood of
success on the merits of his claims. To the extent this case proceeds beyond summary
judgment, the Court will be in a better position to make such a determination.

As in Thompson, Goldstein, and Miller, Plaintiffs excessive use of force, deliberate
indifference to medical care, retaliation, and cruel and unusual punishment claims are not
sufficiently complex to warrant appointment of counsel. See Thompson, 513 F. App’x at
693; see also Goldstein, 167 F. App’x at 680-81; see also Miller, 124 F. App’x at 489-90.
Plaintiff fails to demonstrate an inability to present his claims. Rather, Plaintiff appears to
grasp and articulate the issues and facts of his case well enough to have survived initial
screening required under 28 U.S.C. §§ 1915(e)(2) and 1915A(b). (Doc. 17 at 4-7.) Plaintiff
has demonstrated literacy and an ability to communicate through pleadings and motions.
See supra pp. 2-3. For example, Plaintiff has filed a wide variety of motions with exhibits
and attachments and has filed two appeals with the Ninth Circuit in this case alone. (See
generally Docs. 2, 8, 20, 38, 42, 44, 46, 51, 54, 56, 59, 61, 67, 69, 72, 76, 78, 80-81, 91.)
Further, there are many cases cited in this Court’s Order Granting Defendants’ Motion to
Dismiss that demonstrate Plaintiffs ability to litigate as he has filed numerous other
complaints in this District and other Districts. (See Doc. 79 at 14-15 (citing Williams v.
Beunrostro, 17cv2345-MMA-JLB (S.D. Cal.); Williams v. Gonzalez, 18cv1006-AJB-JMA |
(S.D. Cal.); Williams v. Paramo, 17cv2596-MMA-BLM (S.D. Cal.); Williams v. Just, |
18cv0740-MCE (DMS) (E.D. Cal.); Williams v. Romero, 17cv1884-TLN (DB) (E.D. Cal.);
Williams v. Kernan, 18cv2841-DB (E.D. Cal.); Williams v. Diaz, 19cv9816-PA (KK) (C.D.
Cal.); Williams v. Kernan, 18cv1833-WQH-AGS (S.D. Cal.)). Considering Plaintiffs

ability to communicate through pleadings, motions, and appeals in this case and other

5

 

 

_ 3:18-cv-01318-DMS-RBM

 

 

 
0 mA HN NDB WA BP W YO

YN NY NY NH NY WN NY WN NO Bf HF He He Se ee ee eS
oN NN FF WN KF CO UO HN DH FF WY YF OS

(Case 3:18-cv-01318-DMS-RBM Document 92 Filed 02/17/21 PagelD.604 Page 6 of 6

cases, it does not appear exceptional circumstances exist to warrant appointment of
counsel. See Palmer, 560 F.3d at 970.

In considering the nature of Plaintiff's claims together with Plaintiff's ability to
articulate the same, the undersigned does not find exceptional circumstances exist to justify
appointment of counsel at this time. If this case proceeds beyond summary judgment, the
Court may consider appointment of trial counsel.

IV. CONCLUSION
For the foregoing reasons, Plaintiff's Motion is DENIED, without prejudice.

DATE: February /7, 2021 |
NN. RUTH BERMUDEZ MONTENEGRO

UNITED STATES MAGISTRATE JUDGE

 

 

 

3:18-cv-01318-DMS-RBM

 

 
